Case 20-50133-grs                  Doc 1230           Filed 08/18/20 Entered 08/18/20 10:36:34                                      Desc Main
                                                     Document      Page 1 of 4



                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF KENTUCKY
                                         LEXINGTON DIVISION

 IN RE:                                                             §           Chapter 11
                                                                    §
 OGGUSA, Inc.1                                                      §           Case No. 20-50133-GRS
                                                                    §
            Debtors.                                                §           (Jointly Administered)
                                                                    §
                                                                    §           Honorable Gregory R. Schaaf

     OBJECTION AND JOINDER OF MARIMED HEMP, INC. AND MARIMED, INC.
        TO DEBTORS’ MOTION FOR APPROVAL OF GLOBAL SETTLEMENT
         AGREEMENT AND RELEASE WITH MGG INVESTMENT GROUP LP
           AND AFFILIATED PARTIES UNDER BANKRUPTCY RULE 9019

 TO THE HONORABLE GREGORY R. SCHAAF:

            COMES NOW MARIMED HEMP, INC. (“MHI”), a creditor and party-in-

 interest, and MARIMED, INC. (“MariMed”), as parties-in-interest (MHI and Marimed

 are hereafter sometimes collectively referred to as the “MariMed Parties”), in the above-

 referenced and numbered Chapter 11 case and files this their Objection and Joinder (the

 “Objection”) of Marimed Hemp, Inc. and MariMed Inc., to the Debtors’ Disclosure

 Statement to Debtors’ Debtors’ Motion for Approval of Global Settlement Agreement

 And Release With MGG Investment Group LP and Affiliated Parties Under Bankruptcy

 Rule 9019 and, in support of this Objection and Joinder, would respectfully show the

 Court as follows:

                                                            JURISDICTION

            1.         The Court has jurisdiction of this matter under 28 U.S.C. §157 since this is



 1
       The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses): OGGUSA,
 Inc. (0251); OGG, Inc. (N/A); and Kentucky Hemp, LLC (0816).
                                                                         1
Case 20-50133-grs     Doc 1230    Filed 08/18/20 Entered 08/18/20 10:36:34      Desc Main
                                 Document      Page 2 of 4



 an objection to a motion under Rule 9019(a) of the FEDERAL RULES       OF   BANKRUPTCY

 PROCEDURE to the approval of a compromise and settlement by the Debtors. This

 contested matter is a core proceeding under 28 U.S.C. §157(b)(2).

                                    INTRODUCTION

        2.     MHI is the holder of the largest unsecured claim against the Debtors having

 filed it Proof of Claim No. 79 in the amount of $33,592,942.55.

        3.     MariMed is the largest shareholder of Debtor OGG, Inc. The Debtors have

 continually asserted before this Court that their respective bankruptcy estates are

 administratively solvent. As such, MariMed has standing as a party-in-interest to follow

 this objection and joinder.

        4.     On July 30, 2020, the Debtors’ filed their Debtors’ Motion for Approval of

 Global Settlement Agreement and Release with MGG Investment Group LP and

 Affiliated Parties Under Bankruptcy Rule 9019 [Dkt. No. 1145] (the “Settlement Motion”).

        5.     On August 17, 2020, the Official Committee of Unsecured Creditors (the

 “Committee”) of OGGUSA, Inc. (f/k/a GenCanna Global USA, Inc.) filed its Committee’s

 Objection to the Debtors’ Motion for Approval of Global Settlement Agreement and

 Release with MGG Investment Group LP and Affiliated Parties Under Bankruptcy Rule

 9019 [Dkt. No. 1219] (the Committee’s Objection”).

                               OBJECTION AND JOINDER

        6.     The MariMed Parties hereby object to the approval of the Settlement

 Motion and the proposed compromise and settlement with MGG and hereby join in and

 adopt the responses, objections, arguments and authorities asserted and raised by the


                                             2
Case 20-50133-grs     Doc 1230    Filed 08/18/20 Entered 08/18/20 10:36:34         Desc Main
                                 Document      Page 3 of 4



 Committee in the Committee’s Objection.

        7.     The MariMed Parties hereby reserve the right to raise additional objections

 and responses, and to present additional arguments and authorities, in connection with

 the hearing on the Settlement Motion.

        WHEREFORE, PREMISES CONSIDERED, the MariMed Parties hereby request

 that the Court, upon hearing the presentation of these responses and objections, and

 hearing the arguments of counsel for the MariMed Parties, the Committee, and other

 creditors and parties-in-interest, enter its order denying the Settlement Motion and

 granting to the MariMed Parties such other and further relief, at law or in equity, to which

 they may show themselves justly entitled.

                                           Respectfully Submitted,

                                           By: /s/ James P. Moon

                                           JAMES P. MOON
                                           Texas State Bar No. 14316300
                                           KAPLAN & MOON, PLLC
                                           101 Vintage Drive, Suite 100
                                           Red Oak, Texas 75154
                                           (800) 214-0639
                                           (800) 930-7112 (Fax)
                                           Email: jpmpllc@gmail.com

                                           ATTORNEYS FOR MARIMED HEMP, INC.
                                           and MARIMED, INC.



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the date of the filing of this Objection,
 this document was served via electronic means to all persons requesting electronic notice
 in this proceeding under the ECF filing system or, otherwise by electronic mail, or
 regular, first-class U.S. mail, postage prepaid.
                                              3
Case 20-50133-grs   Doc 1230    Filed 08/18/20 Entered 08/18/20 10:36:34   Desc Main
                               Document      Page 4 of 4




                                       /s/ James P. Moon
                                       JAMES P. MOON




                                          4
